
	
		II
		111th CONGRESS
		1st Session
		S. 1206
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2009
			Mr. Brown (for himself,
			 Mr. Dodd, and Mr. Casey) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To establish and carry out a pediatric specialty loan
		  repayment program.
	
	
		1.Short titleThis Act may be cited as the
			 Pediatric Workforce Investment
			 Act.
		2.Investment in
			 Tomorrow’s Pediatric Specialty Workforce
			(a)EstablishmentThe
			 Secretary of Health and Human Services (referred to in this section as the
			 Secretary), acting through the Administrator of the Health
			 Resources and Services Administration, shall establish and carry out a
			 pediatric specialty loan repayment program under which the eligible individual
			 agrees to be employed full-time for a specified period (which shall not be less
			 than 2 years) in providing pediatric medical subspecialty, surgical specialty,
			 or psychiatric subspecialty care.
			(b)Program
			 administrationThrough the program established under this
			 section, the Secretary shall enter into contracts with qualified health
			 professionals under which—
				(1)such qualified
			 health professionals will agree to provide pediatric medical subspecialty,
			 surgical specialty, or psychiatric subspecialty care in an area with a shortage
			 of the specified pediatric subspecialty that has a sufficient pediatric
			 population to support such pediatric subspecialty, as determined by the
			 Secretary, and
				(2)the Secretary
			 agrees to make payments on the principal and interest of undergraduate or
			 graduate medical education loans of professionals described in paragraph (1) of
			 not more than $35,000 a year for each year of agreed upon service under such
			 paragraph for a period of not more than 3 years during the qualified health
			 professional’s—
					(A)participation in
			 an accredited pediatric medical subspecialty, surgical specialty, or psychiatry
			 subspecialty residency or fellowship; or
					(B)employment as a
			 pediatric medical subspecialist, surgical specialist, or psychiatric
			 subspecialist serving an area or population described in such paragraph.
					(c)Qualified
			 health professionalFor purposes of this section, the term
			 qualified health professional means a licensed physician
			 who—
				(1)is entering or
			 receiving training in an accredited pediatric medical subspecialty or pediatric
			 surgical specialty residency or fellowship, or
				(2)has completed
			 (but not prior to the end of the calendar year in which this Act is enacted)
			 the training described in paragraph (1).
				(d)Additional
			 eligibility requirementThe Secretary may not enter into a
			 contract under this section with a qualified health professional unless the
			 individual is a United States citizen or a permanent legal United States
			 resident.
			(e)Determination
			 of shortage areasFor purposes of this section, an area shall be
			 determined to be an area with a shortage of a specified pediatric subspecialty
			 based on—
				(1)waiting times for
			 patient care;
				(2)recruitment for
			 unfilled positions; or
				(3)the ratio of the
			 number of children who reside in the area who are in need of such pediatric
			 subspecialty care to the number of pediatric subspecialists furnishing such
			 services within 100 miles of the area.
				(f)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $20,000,000 for each of fiscal years 2010 through 2014.
			
